Order denying application for order under section 985 of the Civil Practice Act reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for an order requiring the sheriff to put Mads Petersen and Malvina Petersen into possession of the premises in question granted, with ten dollars costs. No good reason appears in this record for refusing to give possession of the premises to the purchaser thereof at the foreclosure sale and his grantee. To deny the application would be in effect to nullify partially the judgment of foreclosure. The discretion of the court at Special Term *740in denying the application was improperly exercised. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.